Exhibit 10.1 

 

AMENDMENT NO. 1

 

TO AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

Amendment No. 1 to Amended and Restated Management Agreement, dated as of
December 15, 2015 (the “Amendment”), by and among PennyMac Mortgage Investment
Trust, a Maryland real estate investment trust (the “Trust”), PennyMac Operating
Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”),
and PNMAC Capital Management, LLC, a Delaware limited liability company (the
“Manager”).

 

RECITALS

 

WHEREAS, the Trust, the Operating Partnership and the Manager are parties to
that certain Amended and Restated Management Agreement, dated as of February 1,
2013 (the “Existing Management Agreement” and, as amended by the Amendment, the
“Management Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Management Agreement.

 

WHEREAS, the Trust, the Operating Partnership and the Manager have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Management Agreement be amended to incorporate certain agreed upon revisions
that reflect the original intent of the Existing Management Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Trust, the Operating Partnership and the Manager hereby
agree that the Existing Management Agreement is hereby amended as follows:

 

SECTION 1.      Expenses of the Trust. Section 8 of the Existing Management
Agreement is hereby amended by deleting the first paragraph of Section 8(b) in
its entirety and replacing it with the following:

 

(b)             The Trust and the Subsidiaries shall pay all of their costs and
expenses and the Operating Partnership (or any other Subsidiary, as provided
below) shall reimburse the Manager or its Affiliates for expenses of the Manager
and its Affiliates incurred on behalf of the Trust or any Subsidiary, excepting
only those expenses that are specifically the responsibility of the Manager
pursuant to Section 8(a) of this Agreement and provided that the total amount of
reimbursed costs and expenses hereunder shall not, for any quarter, exceed the
quotient of (i) the product of (A) 70 basis points (0.0070), multiplied by (B)
Shareholders’ Equity as of the last day of such quarter, divided by (ii) four
(4). Without limiting the generality of the foregoing, it is specifically agreed
that the following costs and expenses of the Trust or any Subsidiary shall be
paid by the Operating Partnership (or such other Subsidiary) and shall not be
paid by the Manager or Affiliates of the Manager:

 

 

 

 

 



 1 

 

 

SECTION 2.      Conditions Precedent. This Amendment shall become effective on
as of the date first set forth above (the “Amendment Effective Date”) subject to
the satisfaction of the following conditions precedent:

 

2.1            Delivered Documents. On the Amendment Effective Date, each party
shall have received the following documents, each of which shall be satisfactory
to such party in form and substance:

 

(a)             this Amendment, executed and delivered by duly authorized
officers of the Trust, the Operating Partnership and the Manager; and

 

(b)             such other documents as such party or counsel to such party may
reasonably request.

 

SECTION 3.      Representations and Warranties. Each party represents that it is
in compliance in all material respects with all the terms and provisions set
forth in the Existing Management Agreement on its part to be observed or
performed.

 

SECTION 4.      Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Management Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5.      GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 6.      Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 7.      Conflicts. The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Existing
Management Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

The Trust: PENNYMAC MORTGAGE INVESTMENT TRUST       By: /s/ Anne D. McCallion  
  Name: Anne D. McCallion
Title: Chief Financial Officer

 

 

 

The Operating Partnership: PENNYMAC OPERATING PARTNERSHIP, L.P       By:
PennyMac GP OP, Inc.,   its General Partner           By: /s/ Anne D. McCallion
    Name: Anne D. McCallion
Title: Chief Financial Officer

 



 

 

The Manager: PNMAC CAPITAL MANAGEMENT, LLC       By: /s/ Andrew S. Chang    
Name: Andrew S. Chang
Title: Chief Business Development Officer



 

 

 

 



 3 





